Kupferman, J. P., and Lupiano, J.,
dissent in a memorandum by Kupferman, J. P., as follows: I dissent and would affirm. There is no purpose served in having a hearing in connection with the motion to suppress physical evidence. The defendant had bound and gagged his victim, and in the process of ransacking the apartment had spent a considerable amount of time there, so that the victim’s in-court identification had a proper independent basis. (See People v Ramos, 42 NY2d 834.) Therefore, an error, if any, with respect to the suppression of the physical evidence of the theft, should *843be disregarded as harmless in view of the overwhelming proof pointing to defendant’s guilt. (See People v Almestica, 42 NY2d 222.)